Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on July 1, 2022 is acknowledged.

Claims 1-9 and 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In evaluating the enablement question, several factors are to be considered. In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the instant invention has claims, which embrace a method for treating primary or metastatic uveal melanoma (UM) by administering a first agent that inhibits focal adhesion kinase (FAK) and a second agent that inhibits mitogen-activated protein kinase kinase (MEK). The terms “focal adhesion kinase inhibitor” and “mitogen-activated protein kinase kinase inhibitor” are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
HOW TO MAKE: The nature of the instant invention has claims which embrace the method of use of a focal adhesion kinase inhibitor with a mitogen-activated protein kinase kinase inhibitor of which the applicants are claiming the focal adhesion kinase inhibitors PR-562271, VS-4718, GSK2256098, NVP-TAC544, PF 572,228, VS-6062, VS-6063, 1H-pyrrolo(2,3-b)pyridine, Y15 (1,2,4,5-benzenetetraamine tetrahydrochloride), chloropyramine hydrochloride, R2 Y11, PF-562,271, NVP-226, PND-1186 and GSL2256008 and the mitogen-activated protein kinase kinase inhibitors selumetinib, trametinib, cobimetinib, CH5126766, binimetinib AZD-8330, PD-325901, CI-1040, PD035901 and TAK-722 for the use of treating uveal melanoma.  The specification fails to teach that which the applicants regard as their invention.  The applicant’s specification neither supports nor contemplates focal adhesion kinase inhibitors PRT062607 (P505-15), ALK inhibitor I, BI-4464, AMP-945, GSK215, masitinib, PF-431396 and solanesol and the mitogen-activated protein kinase kinase inhibitors U0126-EtOH, PD98059, BIX 02189, pimasertib, pelitinib, BIX 02188, PD318088, honokiol, SL-327, Refametinib, PD184161, GW 284543, RGB-286638, zapnometinib, myricetin, BI-847325, APS-2-79, GDC-0623, MEK-162, RO4987655, RO5126766, PD318088, PD98059 and RO 5068760.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 11 is vague and indefinite in that it is not known what is meant by the second and third occurrence of the first agent PF-562271 in line 1, PF-562,271 in line 4 and it is also known as VS-6062 which appears in line 2.
Claim 11 is vague and indefinite in that it is not known what is meant by the second occurrence of first agent TAE226 in line 2 and it is also known as NVP-226 which appears in line 4.
Claim 11 is vague and indefinite in that it is not known what is meant by the second occurrence of the first agent GSK 2256098 in line 2 and again in line 5.
Claim 11 is vague and indefinite in that it is not known what is meant by the second occurrence of the first agent VS-4718 in line 2 and it is also known as PND-1186 in line 4.
Claim 11 is vague and indefinite in that it is not known what is meant by the first agent R2 Y11.
Claim 13 is vague and indefinite in that it is not known what is meant by the agent binimetinib which is a FAK inhibitor and MEK inhibitor.
Claim 13 is vague and indefinite in that it is not known what is meant by the second agent PD035901.

Claim Objections
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624